Per Curiam:

The appeal herein is dismissed for the want of a properly presented substantial federal question. (1) Pim v. St. Louis, 165 U. S. 673; Wall v. Chesapeake & Ohio Ry. Co., 256 U. S. 125; Herndon v. Georgia, 295 U. S. 441, 443. (2) Enterprise Irrigation Dist. v. Canal Co., 243 U. S. 157, 166; Hebert v. Louisiana, 272 U. S. 312, 316; Ham, Commissioner, v. Equitable Life Assurance Society, ante, p. 505. In so far as the papers whereon the appeal was allowed seek a review of the rulings of the Supreme Court of Louisiana upon questions of the asserted denial of rights under the Federal Constitution not involving the validity of any statute of the State, such *512papers are treated as a petition for writ of certiorari, § 237 (c), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 938), and certiorari is denied. The motion for leave to proceed further herein in forma pauperis is denied.
Mr. Alex W. Swords for appellant.
No appearance for appellee.